Hatch, J.:
The defendant has been adjudged guilty of contempt for causing to be drawn out a sum of money, which was deposited in the People’s Savings Bank of Yonkers, after the service upon her of the injunction order herein. The money was deposited in the bank in the name of “ Catherine Murray, in trust for Julia Murray.” It may be true that the equitable title to the money was in the cestui que trust. (Cunningham v. Davenport, 147 N. Y. 43.) It is equally true that a court would lie authorized to find upon the evidence, in a proper action, that the money was in fact the property of Catherine Murray. But however this may be, she was invested with the legal title of the money when the order was served and when the same was drawn out. Her act in transferring the fund was, therefore, a violation of the order within the authority of People v. Kingsland (3 Keyes, 325), and authorized the order which was made.
The. order should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.